FOURTH DIVISION
                                 BARNES, P. J.,
                             RAY and MCMILLIAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 28, 2015




In the Court of Appeals of Georgia
 A15A1221. IN THE INTEREST OF A. A., a child.

      MCMILLIAN, Judge.

      A. A. appeals his adjudication of delinquency by the juvenile court on the

offenses of obstruction of a law enforcement officer, illegally carrying a weapon

without a license, loitering/prowling, and possession of a firearm under the age of 18

years old. On appeal, A. A. argues that the State failed to present sufficient evidence

of identity and venue and further failed to present evidence sufficient to adjudicate

him for the delinquent acts of possessing a handgun while under 18 years old and

without a license. We reverse for the reasons set forth below.

      When reviewing the sufficiency of evidence supporting a juvenile court’s

adjudication, we apply the same standard of review used in criminal cases. We view

the evidence in favor of the juvenile court’s adjudication to determine whether a
rational trier of fact could have found beyond a reasonable doubt that a juvenile

committed the acts charged. In the Interest of J. D., 305 Ga. App. 519, 519 (699 SE2d

827) (2010).

      So viewed, on November 20, 2014, the juvenile court held a hearing on a

motion to suppress filed by A. A. The evidence at that hearing showed that on July

18, 2014, at around 1:00 a.m., Special Agent Josh Pitts of the Spalding County

Sheriff’s Office, dressed in his uniform, was conducting a foot patrol at the Northside

Drive Apartment Complex when he observed two individuals, wearing gang attire,

standing between two of the apartment’s buildings. The apartment complex had a no

loitering policy, which was communicated through signs posted on every building of

the complex, and had authorized the Sheriff’s Office to patrol the property to enforce

that policy. As Pitts approached the two individuals, A. A. apparently noticed Pitts

and fled in contravention of the officer’s verbal command to stop. Pitts pursued him.

During the pursuit, A. A. tumbled down a bank, and Pitts observed a firearm fall out

of A. A.’s pants. Pitts and another officer were able to intercept A. A. and place him

into custody. Pitts immediately returned to the location where the gun had fallen and




                                          2
retrieved it.1 After hearing this evidence, the juvenile court denied A. A.’s motion to

suppress.

      Immediately after that ruling, A. A.’s attorney requested that the juvenile court

render its decision on the adjudication of delinquency based on the evidence

presented at the motion hearing, because the State’s evidence at a “full-scale” hearing

on the charges would be the same and because A. A. did not wish to present any

evidence on his own behalf. The State posed no objection to this procedure, and the

parties then presented evidence on the issue of whether A. A. should be committed

to the Department of Juvenile Justice (the “DJJ”) if he were adjudicated for

committing the delinquent acts with which he was charged. Following this evidence,

the juvenile court adjudicated A. A. for committing all the delinquent acts charged

in connection with the July 18 incident and committed him to the DJJ.

      1. On appeal, A. A. asserts that the juvenile court erred in reaching this

decision because the State failed to prove that he was the individual who committed

the offenses charged as Pitts made no in-court identification of him during his

testimony.



      1
          Hereinafter, these events will be referred to as the “July 18 incident.”

                                            3
       It is well settled that “[i]dentity is an essential element of the crime, which the

State must prove beyond a reasonable doubt.” Worsham v. State, 304 Ga. App. 806,

807 (697 SE2d 917) (2010). But “[i]n-court identification is not the only way to prove

that the [juvenile] is the person who committed [the delinquent acts].” Perry v. State,

222 Ga. App. 445, 446 (474 SE2d 199) (1996). Identity may be proven in other ways

so long as the State meets its burden of proof. Id.

       Based on our review of the record, we find that it contains sufficient evidence

to establish beyond a reasonable doubt A. A.’s identity as the juvenile involved in the

July 18 incident. When the juvenile court called the case for hearing, the judge

identified it as the case of “A . . . A . . .,” using A. A.’s full first and last names, and

announced for the record that A. A. was present, referring to him by his first name.

During Pitts’ testimony, he used the name “Mr. A . . .,” using A. A.’s surname, to

identify the juvenile at the apartment complex who fled when Pitts approached,

causing the officer to give chase. Pitts again used the name “Mr. A . . .” when he

testified that the juvenile began to cry when Pitts told him that he would be

submitting the firearm dropped during that chase to the crime lab at the Georgia

Bureau of Investigation. In addition, Pitts responded in the affirmative to defense

counsel’s question as to whether he could see “Mr. A . . .” in the light available at the

                                             4
apartment complex on July 18. The record contains no evidence of any other juvenile

with the same last name being at the scene of the July 18 incident or in the courtroom

at the time of the hearing. Under these circumstances, we find A. A.’s argument to be

meritless. See Perry, 222 Ga. App. at 446 (witnesses referred to defendant only by his

first name, along with other circumstantial evidence of identity); OCGA § 24-14-40

(a) (“Concordance of name alone is some evidence of identity.”).

      2. A. A. next argues that the State failed to present sufficient evidence to

demonstrate that the firearm that fell from his pocket met the requirements of the

firearm offenses with which he was charged. We agree.

      The juvenile complaint alleged that A. A. was in possession of a “handgun” in

violation of OCGA § 16-11-132, which prohibits any person under the age of 18 from

possessing or having under his control a “handgun.” The Georgia Code contains a

very specific definition of the term “handgun” as used in OCGA § 16-11-132,

defining it, in pertinent part, as “a firearm of any description, loaded or unloaded,

from which any shot, bullet, or other missile can be discharged by an action of an

explosive where the length of the barrel, not including any revolving, detachable, or

magazine breech, does not exceed 12 inches.” OCGA § 16-11-125.1 (1). As A. A.

points out, the State never introduced into evidence either photographs of the firearm

                                          5
recovered during the July 18 incident or the firearm itself.2 And Pitts referred to only

as a “firearm,” “weapon,” or “gun,” never identifying the recovered weapon as a

handgun or describing the length of its barrel. Accordingly, we agree with A. A. that

the State failed to carry its burden of proving that he was in possession of a handgun

in violation of OCGA § 16-11-132, and we reverse his adjudication of delinquency

as to that offense.

      The complaint also charged A. A. with carrying a concealed weapon by

possessing a “Lorcin .380” and carrying it in a concealed manner in violation of

OCGA § 16-11-126, which prohibits, inter alia, the possession and carrying of a

“handgun” or a “long gun” by persons prohibited by law from such possession.

OCGA § 16-11-126. The same definition of “handgun” discussed above applies to

this statute as well, and the Code defines the term “long gun” in specific terms based

on the length of its barrel and its overall length, as well as by its design for or use of

certain ammunition. OCGA § 16-11-125.1 (4). Once again, because the State failed

to present any evidence with regard to the weapon recovered from A. A., we must



      2
        The failure to describe or introduce the firearm at the motion to suppress
hearing is not surprising as the focus of that hearing was whether the officer had
reasonable articulable suspicion to detain A. A.

                                            6
reverse his adjudication of delinquency on the charge of violating OCGA § 16-11-126.

      Contrary to the State’s argument, the fact that the hearing began as a motion

hearing and was later converted to an adjudicatory hearing at the request of A. A.’s

counsel does not constitute “induced error” by the defense and does not alter this

result. The State raised no objection to the procedure and thus acquiesced to it. “A

party cannot participate and acquiesce in a trial court’s procedure and then complain

of it.” (Citation and punctuation omitted.) O’Rourke v. State, 327 Ga. App. 628, 632-

633 (2) (760 SE2d 636) (2014). The State has pointed us to no evidence that A. A.

made any admissions or stipulations with regard to the facts of the case or the

elements of the charges against him. Thus, it is axiomatic the State bore the burden

of proof to present evidence to support each element of the offenses charged. After

the motion hearing was converted to an adjudicatory hearing, the State retained that

burden of proof but nevertheless failed to present additional evidence or to ask that

the defense enter into a stipulation as to any matters not previously addressed in Pitts’

testimony.3 As a result, the State failed to carry its burden of proof to establish the

elements of the offenses set forth in OCGA §§ 16-11-126 and 16-11-132.


      3
       If the State was not prepared at that time to present its case, it could also have
objected to the proceeding and requested a continuance.

                                           7
       3. A. A. further contends that the State failed to prove venue. “Venue is a

jurisdictional fact, and is an essential element in proving that one is guilty of the

crime charged. . . . Proof of venue is a part of the State’s case, and the State’s failure

to prove venue beyond a reasonable doubt renders the verdict contrary to law, without

a sufficient evidentiary basis, and warrants reversal.” Jones v. State, 272 Ga. 900,

901-902 (537 SE2d 80) (2000).

       A. A.’s hearing was held before the juvenile court of Spalding County. During

the hearing, Pitts testified that he observed two individuals loitering outside the

Northside Drive Apartment Complex, but he never testified that the complex was in

Spalding County or that his pursuit of A. A. occurred there. The State presented no

other evidence of venue, and nothing in the record indicates that the trial court took

judicial notice of the location of the apartment complex.4 See Graham v. State, 275

Ga. 290, 292 (2) (565 SE2d 467) (2002).

       Further, although A. A’s counsel stated in summarizing the basis for the motion

to suppress in her opening remarks that “[g]enerally, this was on or about July 18th,

       4
         “In order to take judicial notice of any fact, the trial court must first announce
its intention to do so on the record, and afford the parties an opportunity to be heard
regarding whether judicial notice should be taken.” (Citation and punctuation
omitted.) In the Interest of J. E., 245 Ga. App. 770, 771 (538 SE2d 852) (2000).


                                            8
2014,” and “[a] juvenile was standing . . . at Northside Hills apartment complex5 in

Griffin, Spalding County,” such a statement does not relieve the State of its burden

to present evidence establishing beyond a reasonable doubt that the apartment

complex where the alleged offenses occurred was in Spalding County. It is well

settled that “[a] defendant may stipulate to venue . . ., but the record must reflect that

the defendant expressly authorized such stipulation and that the stipulation was

intended to obviate the need for direct proof.” Tompkins v. State, 278 Ga. 857, 857

(1) (607 SE2d 891) (2005). Nothing in the record indicates that A. A.’s counsel

intended her statements to be a stipulation of venue or that A. A. authorized such a

stipulation. We find, therefore, that the State failed to establish venue, and “[a] court

in which venue is not proved does not have jurisdiction over the crime.” Grier v.

State, 275 Ga. 430, 432 (2) (569 SE2d 837) (2002). See also Tompkins, 278 Ga. at

357 (State failed to prove venue at stipulated bench trial). Accordingly, we must

reverse A. A.’s conviction on the remaining charges of loitering and obstruction of

an officer arising out of the July 18 incident for failure to prove venue.6

      5
         Pitts also referred to the apartment complex as “Northside Hills” at times in
his testimony.
      6
       We find, however, that the State’s evidence was sufficient to prove the
elements of the offenses of loitering and obstruction of a police officer beyond a

                                            9
      “But [because] venue is not an element of the offense and does not prove or

disprove the defendant’s guilt,” “the failure to establish venue does not bar re-trial in

a court where venue is proper and proven.” (Citation and punctuation omitted.) Id.

at 431 (1). Thus, the State may retry A. A. on the charges of loitering and obstruction

of a police officer. See In the Interest of J. B., 289 Ga. App. 617, 619 (658 SE2d 194)

(2008); In the Interest of A. C., 263 Ga. App. 44 (587 SE2d 210) (2003).

      Judgment reversed. Barnes, P. J., and Ray, J., concur.




reasonable doubt. See OCGA §§ 16-10-24; 16-11-36.

                                           10